DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 8/12/2022 and examiner initiated interview conducted on 8/25/2022.  Claims 1-30 are currently pending; claim 30 is amended by Examiner’s amendment.  This results in claims 1-30 being allowed.  

Allowable Subject Matter

Claims 1-30 are allowed.

EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner' s amendment was given by Daniel Gross (Reg 66,449) on 8/25/2022 via telephone.

The application has been amended as follows:  
Claims 30 has been amended.  
Claims 1-29 remain as presented within the 8/12/22 claim set

Listing of Claims:
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 As presented within the 8/12/22 claim set.
 (Amended) A non-transitory computer-readable storage medium comprising instructions that, responsive to execution by a computer, cause the computer to implement a method for connecting pre-authorised and verified individuals for accompanied transportation, the method comprising: 
receiving input from a pre-authorised traveller from a personal electronic device of the traveller, including traveller specific transportation parameters including a meeting time, a meeting place, and a meeting destination; 
receiving input from one or more pre-authorised companion from a respective personal electronic device of the companion, including companion specific transportation parameters including an acceptable meeting time, an acceptable meeting place, and an acceptable meeting destination; 
executing a transportation optimisation step including comparing and matching the transportation parameters of the pre-authorised traveller with the transportation parameters of the one or more of the pre-authorised companion to select the pre-authorised companions the transportation parameters of which most closely match the transportation parameters of the pre-authorised traveller, wherein the optimisation step includes an assessment of one or more safety related parameters; 
presenting on the personal electronic device of the pre-authorised traveller one or more optimised transportation proposal for acceptance by the pre-authorised traveller, each optimised transportation proposal being related to one or more optimised companion, wherein the presenting of the one or more optimised transportation proposal includes presenting one or more matched parameters for selection, wherein the matched parameters include the one or more safety related parameters; 
upon registering a traveller selections and acceptance of one of the one or more optimised transportation proposal, notifying the traveller and the optimised companion related to the accepted transportation proposal that the transportation proposal has been accepted; 
providing to the traveller or companion computer implemented verification prior to or at an accepted meeting time to enable verification of identities of the traveller or the one or more optimised companion when the pre-authorised traveller and the companion meet at an accepted meeting place; 
after the pre-authorized traveller and the companion meet at the accepted meeting place, 
automatically establishing a wireless connection between the personal electronic device of the pre-authorised traveller and the personal electronic device of the companion via a positioning system during the accompanied transportation; 
enabling the personal electronic device of the pre-authorized traveller and the personal electronic device of the companion to monitor a wireless signal in the wireless connection between the personal electronic device of the pre-authorized traveller and the personal electronic device of the companion to determine: a real- time location of the pre-authorised traveller or companion relative to an accepted transportation path during the accompanied transportation, or a real-time relative location of the traveller and companion with respect to a minimum distance between the companion and the pre-authorised traveller during the accompanied transportation; 
sending an alert to the personal electronic device of the traveller if the real- time location or the real-time relative location is not in a minimum/maximum distance range; 
and wherein the computer implemented verification comprises: 
audio/visual data matching based on comparison of a real-time voice or image recording of the traveller or companion taken by the personal device, with a previously supplied voice or image recording of the traveller or companion; or 
confirmation of the relative real-time location of the other traveller or companion; 
such that the transportation paths, the real-time locations, relative location, and audio/visual data matching of the traveller or companion are provided by input received from the personal electronic device of the traveller or companion, including the step of receiving input from, presenting at least one transportation proposal to, providing computer implemented verification to, monitoring, and communicating with the traveller or companion via at least one traveller or companion interface, respectively.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include: 
Chernicoff et al. (US 20200155407 A1)
Sahadi (US 20180352378 A1)
Wu (CN 108111403 A)
Gibson et al. (US 20190206009 A1)
Worrall et al. (US 7312712 B1)
Jepson et al. (US 20180182055 A1)
and
K. Rehrl, et al. "Assisting Multimodal Travelers: Design and Prototypical Implementation of a Personal Travel Companion," in IEEE Transactions on Intelligent Transportation Systems, vol. 8, no. 1, pp. 31-42, March 2007, doi: 10.1109/TITS.2006.890077.  [online], [retrieved on 2022-08-222]. Retrieved from the Internet <https://ieeexplore.ieee.org/document/4114349?source=IQplus>

None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 29, and 30, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624